Citation Nr: 1105928	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-07 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little Rock, 
Arkansas

THE ISSUE

Entitlement to service connection for diabetes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from 
April 2003 to September 2003, from November 2004 to January 2006, 
and had subsequent Reserve service including periods of active 
duty for training (ACDUTRA) and inactive duty training 
(INACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.

The Veteran was scheduled to testify before a Member of the Board 
in a hearing at the RO in November 2009.  Because the Veteran did 
not report to the hearing, the hearing request is considered 
withdrawn, and the Board will proceed with its adjudication of 
the appeal.  See 38 C.F.R. § 20.704(d) (2010); accord Anderson v. 
Brown, 9 Vet. App. 542, 546-47 (1996).  


FINDINGS OF FACT

1.  The Veteran did not experience any symptoms of diabetes in 
service.

2.  Symptoms of diabetes have not been continuous since service.

3.  Diabetes did not manifest to a compensable degree within one 
year of service separation.

4.  The Veteran did not sustain an injury or disease during any 
period of ACDUTRA or any injury during any period of INACDUTRA.

5.  The Veteran's diabetes is not related to service.


CONCLUSION OF LAW

Diabetes was not incurred in or aggravated by service, and 
service connection for diabetes may not be presumed based on the 
one year presumption for a chronic disease.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5107(b) (West 2002 Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant 
of what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, if 
any, the claimant is to provide; and what subset of the necessary 
information or evidence, if any, the VA will attempt to obtain.  
The Board notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the claimant's 
possession that pertains to the claim was removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 
(April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim, including the degree of 
disability and the effective date of an award.  Those five 
elements include: (1) Veteran status;  
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of disability; 
and (5) effective date of the disability.  

In a timely September 2007 letter, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate a claim for service connection, what information and 
evidence must be submitted by the Veteran, and what information 
or evidence VA will attempt to obtain.  

The Veteran has not been afforded a VA medical examination with 
respect to this claim; however, the Board finds that a VA 
examination is not necessary in order to decide this claim.  VA 
must provide a VA medical examination when there is: 
(1) competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the Secretary 
to make a decision on the claim.  See McClendon v. Nicholson, 20 
Vet App. 79, 81 (2006).

In this case, because the weight of the evidence demonstrates 
that the Veteran did not in fact incur diabetes in service, or 
within a year after service separation, there is no duty to 
provide a VA medical examination.  In this case, the Veteran 
contends that diabetes symptoms manifested in April 2007, over a 
year after service separation.  The Board also finds that the 
weight of the evidence demonstrates no continuity of diabetes 
symptoms since service separation.  Because there is no in-
service injury or disease, or disease of diabetes within a year 
of service separation, to which a competent medical opinion could 
relate the current disability, there is no reasonable possibility 
that a VA examination or opinion could aid in substantiating the 
current claim for service connection for diabetes.  See 38 
U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to 
provide assistance to a claimant . . . if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to 
discontinue assistance where there is "no reasonable possibility 
that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi,  16 
Vet. App. 370, 374-75 (2002); however, in the absence of evidence 
of an in-service disease or injury, or disease of diabetes within 
one year of service, referral of this case to obtain an 
examination and/or an opinion as to the etiology of the Veteran's 
claimed disability would in essence place the examining physician 
in the role of a fact finder, would suggest reliance on an 
inaccurate history of occurrence of an in-service injury or 
disease, and could only result in a speculative opinion or 
purported opinion of no probative value.  In other words, any 
medical opinion which purported to provide a nexus between the 
Veteran's claimed disability and his military service would 
necessarily be based on an inaccurate history regarding what 
occurred in service or within one year of service, so would be of 
no probative value.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a claimant is 
of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences described); 
Reonal v. Brown,  5 Vet. App. 458, 461 (1993) (the Board is not 
bound to accept a physician's opinion when it is based 
exclusively on the recitations of a claimant that have been 
previously rejected). 

The holding in Charles was clearly predicated on the existence of 
evidence of both in-service injury or event and a current 
diagnosis.  Referral of this case for an examination or to obtain 
a medical opinion would be a useless act.  The duty to assist by 
providing a VA examination or opinion is not invoked in this case 
because there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d).  

The Board also notes that to date no service treatment records 
have been associated with the claims folder, apart from the 
Veteran's DD Form 214.  The Board is mindful that, in a case such 
as this, VA has a heightened obligation to assist the Veteran in 
the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  
The case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the Veteran.  Russo v. Brown, 9 
Vet. App. 46 (1996).

Attempts to obtain the Veteran's service treatment records have 
been unsuccessful.  The RO contacted the National Personnel 
Records Center (NPRC) in  
September 2007, with a request for records (PIES request) which 
resulted in a negative response from the NPRC.  When VA is unable 
to locate a Veteran's records, it should advise him to submit 
alternative forms of evidence to support his claim and should 
assist him in obtaining sufficient evidence from alternative 
sources.  Washington v. Nicholson, 19 Vet. App. 362, 369-71 
(2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  
The Board observes that in a November 2007 letter the Veteran was 
advised that his service treatment records were not available, 
and he was informed that he could submit alternative sources of 
evidence, including statements from service medical personnel; 
letters written during service; certificates from fellow service 
members ("buddy" statements); and medical evidence following 
service. 

In the circumstances of this case, additional efforts to assist 
or notify the Veteran would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
legal requirements does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case, as such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to the veteran are to be 
avoided).  The Board finds that VA has fulfilled its duty to 
attempt to obtain any outstanding service treatment records, and 
that no further action in this regard is required.  See 38 C.F.R. 
§ 3.159(b)(2).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A.  
§§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  With 
chronic disease as such in service, subsequent manifestations of 
the same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R.  
§ 3.303(d).

The term "active military, naval, or air service" includes active 
duty, any period of ACDUTRA during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of INACDUTRA 
during which the individual concerned was disabled or died from 
an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 
101(22), 101(24) (West 2002 & Supp. 2010); 38 C.F.R. § 3.6 
(2010).  Service connection for INACDUTRA is permitted only for 
injuries, not diseases, incurred or aggravated in line of duty.  
See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General 
Counsel has held that it was the intention of Congress when it 
defined active service in 38 U.S.C.A. § 101(24) to exclude 
inactive duty training during which a member was disabled or died 
due to nontraumatic incurrence or aggravation of a disease 
process.  VAOPGCPREC 86-90. 

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as diabetes, to a 
degree of 10 percent or more within one year from separation from 
service, such diseases may be presumed to have been incurred in 
service even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods 
do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 
1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 
C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for 
certain disease) for the periods of ACDUTRA or INACDUTRA is not 
appropriate.

Service Connection for Diabetes

The Veteran contends that his diabetes originated after 
completing weekend drills with his Reserve unit in April 2007, 
and has continued since that time.

After a review of all the evidence of record, lay and medical, 
the Board finds that the weight of the evidence demonstrates that 
the Veteran did not incur diabetes in service, and that diabetes 
symptoms were not chronic in service.  On the  
September 2007 VA claim form, the Veteran reported diabetes 
symptoms first manifested in April 2007, over one year after 
service separation.  See Charles, 
16 Vet. App. at 374-75 (finding a veteran competent to testify to 
symptomatology capable of lay observation); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran does not 
allege, nor does the record reflect, that the Veteran's diabetes 
was incurred in service or that diabetes symptoms were chronic in 
service.  

The Board next finds that the weight of the evidence demonstrates 
that diabetes symptoms have not been continuous since service 
separation in January 2006.  In an August 2006 VA Progress Note, 
the Veteran reported no medical problems as a consequence of 
military service.  In an April 2007 Consultation Note, the 
Veteran reported being ill for the past couple of months; 
however, for his past medical history, the Veteran reported he 
had been in good health.  See Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (observing that, although formal rules 
of evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate; statements made to 
physicians for the purposes of diagnosis and treatment are 
exceptionally trustworthy because the declarant has a strong 
motive to tell the truth in order to receive proper care).  The 
evidence shows that the Veteran's current diabetes first 
manifested after service in April 2007, notably over a year after 
service separation, when he was hospitalized for seizures and 
diagnosed with diabetes ketoacidosis.  

The Board also finds that the weight of the evidence demonstrates 
that diabetes did not manifest to a compensable degree within one 
year of service separation.  The weight of the evidence 
demonstrates no diabetes symptoms during the one year period 
after service, and no diagnosis or findings of diabetes of any 
severity during the one year post-service presumptive period.  
See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010) (diabetes 
mellitus is rated 10 percent when the disease is established, and 
is managed by a restricted diet only).  The evidence shows the 
first assessment of diabetes in April 2007.  An April 2007 
Discharge Summary reported that the Veteran had been ill for a 
couple of months; however, this would still be outside of the one 
year post-service presumptive period.  Also, as stated above, the 
Veteran reported in his September 2007 VA claim form that the 
diabetes symptoms began in April 2007, which was over a year 
after service separation.  For these reasons, the Board finds 
that diabetes, first diagnosed in April 2007, did not manifest to 
a compensable degree within one year of service separation; 
therefore, the presumptive provisions for diabetes are not 
applicable in this case.  38 C.F.R.  
§§ 3.307, 3.309.

Based on the evidence of record, there is no competent or 
credible evidence of a relationship between the Veteran's current 
diabetes and his military service, including no credible evidence 
of continuity of symptomatology of diabetes which would serve as 
a nexus to service.  The Veteran contends that the diabetes 
manifested in April 2007, which was over a year after service 
separation.  Therefore, the Board finds that the lay and medical 
evidence of record weighs against the claim for service 
connection for diabetes, and outweighs the Veteran's more recent 
contentions regarding post-service diabetes symptoms.  

Based on the evidence of record, there is also no competent or 
credible evidence of a relationship between the Veteran's current 
diabetes and any period of ACDUTRA or INACDUTRA.  In the February 
2009 VA Form 9, the Veteran stated that his diabetes symptoms 
manifested in April 2007, the night he returned from weekend 
drills with his Reserve unit.  However, without evidence that the 
Veteran sustained an injury or disease during ACDUTRA or an 
injury during INACDUTRA, service connection may not be 
established for the diabetes.  Service connection for a person on 
INACDUTRA is permitted only for injuries, not diseases, incurred 
or aggravated in line of duty.  See Brooks, 5 Vet. App. at 485.  
VA's General Counsel has interpreted that it was the intention of 
Congress when it defined active service in 38 U.S.C.A. § 101(24) 
to exclude INACDUTRA during which a service member was disabled 
or died due to nontraumatic incurrence or aggravation of a 
disease process.  VAOPGCPREC 86-90.  Because the Veteran does not 
allege, nor does the record reflect, any injury or disease during 
ACDUTRA or injury during a period of INACDUTRA, service 
connection is not warranted.  

For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service connection 
for diabetes, including presumptively as a chronic disease, and 
the claim must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt doctrine 
is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102. 


ORDER

Service connection for diabetes is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


